Citation Nr: 1800545	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-19 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the lumbar spine.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel

INTRODUCTION

The Veteran served in the United States Coast Guard from May 1984 to June 1998, from April 2002 to September 2005, and from October 2008 to September 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, North Carolina.  

In the June 2011 rating decision, the RO granted service connection for osteoarthritis of the lumbar spine with an evaluation of 10 percent effective October 1, 2010, the first day following the most recent discharge from active duty. 

In June 2017, the Veteran appeared and testified at a Central Office hearing before the undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is necessary to decide the Veteran's increased rating claim for his lumbar spine disability.   

In January 2017, the AOJ scheduled the Veteran for a VA examination to completely assess the severity of his lumbar spine disability.  However, the Veteran did not report to the examination. 

During the June 2017 hearing, the Veteran testified that he was unavailable to report as he was out of the country on a business trip; he also requested a new examination.  The Veteran has shown good cause for his failure to report to his examination.  See 38 C.F.R. §§ 3.159(c)(4), 3.655 (2017).  

The Veteran further testified that the severity of his disabilities have worsened since his last examination.  The last VA examination, to determine the status of his lumbar spine disability, was in February 2011.  

When a Veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records, to include those from Walter Reed National Medical Center, and take action to ensure that the Veteran's private treatment records are also associated with the record.  Specifically, obtain any outstanding clinical records from Dr. D.K. at National Spine and Pain and any other TRICARE treatment records, as identified during the June 2017 hearing.    

2.  Schedule the Veteran for an appropriate VA examination with an appropriate VA examiner for his lumbar spine disability.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

The examiner should ascertain the severity of the Veteran's lumbar spine disability since the February 2011 examination.  The examiner should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight bearing, and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity.

3.  After completing the requested actions and any development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




